 Case 3:20-cv-00210-BAS-AHG Document 18 Filed 07/29/20 PageID.210 Page 1 of 3



 1   ROBERT A. COCCHIA (SBN 172315)
     robert.cocchia@rimonlaw.com
 2   RIMON LAW
     3579 4TH Avenue
 3   San Diego, CA 92103
     Telephone: 858.348.4383
 4
     Former Attorney for Defendant
 5   ASSURANCE IQ, INC. d/b/a MedicarePlan.com
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ASHLEY NICHOLS, individually and on        Case No. 3:20-cv-00210-BAS-AHG
     behalf of all others similarly situated,
12                                              CLASS ACTION
                                  Plaintiff,
13                                              NOTICE OF WITHDRAWAL OF
                 vs.                            COUNSEL - ROBERT A. COCCHIA
14
     ASSURANCE IQ, INC. d/b/a                   Action Filed: October 18, 2019
15   MedicarePlan.com; and DOES 1-100,          Removed:      January 31, 2020
     inclusive,                                 Trial Date: None Set
16
                               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                              Case No. 3:20-cv-00210-BAS-AHG
 Case 3:20-cv-00210-BAS-AHG Document 18 Filed 07/29/20 PageID.211 Page 2 of 3



 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that Robert A. Cocchia, formerly of Dentons US
 3   LLP, and now of Rimon Law, withdraws as counsel for Defendant ASSURANCE IQ,
 4   INC. d/b/a MedicarePlan.com in this action. ASSURANCE IQ, INC. d/b/a
 5   MedicarePlan.com continues to be represented in this action by the law firm of Dentons
 6   US LLP. It is therefore respectfully requested that the ECF Notification for this action
 7   be updated accordingly to remove Mr. Cocchia.
 8
 9   DATED: July 29, 2020                            RIMON LAW
10
11                                                   By:    s/Robert A. Cocchia
                                                           ROBERT A. COCCHIA
12
                                                     Former Attorney for Defendant
13                                                   ASSURANCE IQ, INC. d/b/a
                                                     MedicarePlan.com
14                                                   E-mail: robert.cocchia@rimonlaw.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2                 Case No. 3:20-cv-00210-BAS-AHG
 Case 3:20-cv-00210-BAS-AHG Document 18 Filed 07/29/20 PageID.212 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2
             I, Robert A. Cocchia, certify that I caused to be served upon the following
 3
     counsel and parties of record a copy of the following document(s):
 4
                  NOTICE OF WITHDRAWAL OF COUNSEL - ROBERT A.
 5                 COCCHIA
 6   as indicated/listed on the United States District Court, Southern District of California’s
 7   CM/ECF registered email list in the above-referenced matter:
 8
 9   Abbas Kazerounian, Esq.
     ak@kazlg.com
10   Clark R. Conforti, Esq.
11   clark@kazlg.com
     KAZEROUNI LAW GROUP, APC
12   245 Fischer Avenue, Unit D1
13   Costa Mesa, CA 92626
     Telephone: (800) 400-6808
14   Facsimile: (800) 520-5523
15
             Executed on July 29, 2020, in San Diego, California.
16
17                                                    s/Robert A. Cocchia
                                                      ROBERT A. COCCHIA
18
19   115224734

20
21
22
23
24
25
26
27
28
                                                  3                 Case No. 3:20-cv-00210-BAS-AHG
